DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, the claimed invention recites “derive a half line with respect to an obstacle point” is vague and not defined because there is no technical to identify on a half line with respect to an obstacle point can based on to be derived. Further, the claimed invention is unclear and not defined because there is no metes and bound of any threshold or condition to recognize in perform to check “whether the obstacle point or the half line with respect to the obstacle point is present in a cell of the map” at all, therefore, the rest of operation for determine cell states of the map; and a free space detector configured to detect a free space based on the cell states of the map are not defined.
 	With respect to claim 12, the claimed invention is unclear and not defined because there is no metes and bound of any threshold or condition to recognize in perform for checking “whether the obstacle point or the half line with respect to the obstacle point is present in a cell of the map” at all, therefore, the rest of operation for determining, by the map processor, cell states of the map; and detecting, by the free space detector, a free space based on the cell states of the map are not defined.
 	With respect to claim 19, the claimed invention is unclear and not defined because there is no metes and bound of any threshold or condition to recognize in perform to check “whether the obstacle point or the half line with respect to the obstacle point is present in a cell of the map” at all, therefore, the rest of operation for determine cell states of the map; and a free space detector configured to detect a free space based on the cell states of the map are not defined. 
 	Dependent claims 2-11, 13-18 and 20 are rejected based on the rejection of the base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12 and 19 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. The present claimed invention is inoperative because without recites any threshold or condition in the claim, the apparatus and method cannot perform checking to identify whether the obstacle point or the half line with respect to the obstacle point is present in a cell of the map, then the rest operations are not operable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Siao et al (US 10634793) discloses lidar detection device of detecting close-distance obstacle and method thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865